Citation Nr: 0026895	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  99-07 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased rating for bilateral piezogenic 
pedal papules, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to August 
1972.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa. 


REMAND

The veteran claims that his service-connected disability is 
more than 30 percent disabling.  He asserts that he has not 
worked since 1995 due to his service-connected dermatological 
disability of his feet.  At his October 1998 VA examination 
and at his June 1999 hearing before a hearing officer at the 
RO, the veteran stated that he was seeking vocational 
rehabilitation assistance from VA due to his service-
connected bilateral foot disability.  The veteran's 
vocational rehabilitation folder has not been associated with 
the record.  VA adjudicators are charged with constructive 
notice of documents generated by VA.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  In this regard, the Board notes that, 
because of the need to ensure that all potentially relevant 
VA records are made a part of the claims file, a remand is 
required.

In light of the foregoing, this case is hereby REMANDED to 
the agency of original jurisdiction for the following action:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have provided recent treatment for 
his bilateral piezogenic pedal papules of 
the feet.  With any necessary 
authorization from the veteran the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured. 

2.  The RO should obtain the veteran's VA 
vocational rehabilitation file and 
associate it with the record.

3.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the veteran's claim. 

4.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to secure clarifying 
information and ensure due process.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action until notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R. POWELL 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



